DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 14/985,543 entitled "DELTA-BASED SIMULATION SYSTEMS" filed on December 31, 2015.
Status of Claims
Claims 2, 15, 19, and 21 have been amended and are hereby entered.
Claims 2-11 are cancelled.
Claims 1 and 12-22 are pending and have been examined.

Response to Amendment
The amendment filed December 2, 2021 has been entered. Claims 1 and 12-22 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed August 2, 2021.
  Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 23, 2018 and July 29, 2016 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1 and 12-22 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving … a market data feed for a tradeable object….” 
“providing … the market data feed to a first trading device….”
“generating … a simulation delta feed for the tradeable object ….”
“receiving …the simulation delta feed;”
“applying … the simulation delta feed to the market data feed to generate simulated market data ….”
“receiving …. a first simulated trade order ….”
“determining … an impact of the first simulated trade order on the market data feed and the simulation delta feed to simulate execution of the first simulated trade order…”
“generating … an update for the simulation delta feed to reflect the impact of the first simulated trade order…”
“providing …. the update for the simulation delta feed ….”
These limitations clearly relate to managing financial transactions  between market participants.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive market data feed for a tradeable object  or to receive a simulated trade order recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, receiving   market data feed for a tradeable object encompasses a person simply reading a printout of stock prices and determining  an impact of the first simulated trade order on the market data feed and the simulation delta feed to simulate execution of the first simulated trade order encompasses a person conducting a series of paper trades and calculating the theoretical impact on the actual market. Moreover, the Specification states, [0003] “Any mechanism to provide a review of trading activity may rely on static reports and manual setup.” It is noted “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0037] the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, …. an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, and/or combinations thereof. [0026] it is contemplated that any or all of the hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: 
“electronic exchange”: generally linking to digital trading technologies  as a tool to perform an abstract idea
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: 
“device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 20:
“device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 21: 
“device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 22: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0037] the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, …. an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, and/or combinations thereof. [0026] it is contemplated that any or all of the hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0037] the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, …. an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, and/or combinations thereof. [0026] it is contemplated that any or all of the hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is Claims 1 and 12-22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12-22  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cutler ("FINANCIAL MARKET REPLICATOR AND SIMULATOR", U.S. Publication Number: 20100138360 A1).
Regarding Claim 1, 
Cutler teaches,
receiving by a replay system a market data feed for a tradeable object, wherein the market data feed includes quantity available at a plurality of price levels for the tradeable object;
(Cutler [0040] No matter how many securities a user has in their data feeds, all of the data for each security is recorded by the FMRS.
Cutler [0006] Level II information for a particular security typically includes...the size of the bid or ask (i.e., number of shares, often reported in lots of 100) and the price of the ask or bid.
Cutler [0041]  a trader may use the best market maker bid/ask prices)
	providing by the replay system the market data feed to a first trading device, wherein the first trading device is participating in simulated trading of the tradeable object in a simulation environment;
(Cutler [0024]  a financial market replicator and simulator (FMSR) that assists traders to research, develop and test strategies for trading in financial markets, and...the replication and simulation of one or more real time financial markets.
Cutler [0079] The network system 70 may comprise at least one client device 7...The network system 70 may further include a server or servers 74 that communicate with the participating client devices)
	generating by the replay system a simulation delta feed for the tradeable object representing a difference between the quantity available at one or more price levels in the market data feed and the corresponding quantity available in the simulation environment, wherein the simulation delta feed includes simulation order information and liquidity reduction information for the tradeable object, wherein the simulation order information represents simulated order quantity and corresponding price 
(Cutler [0048] record his or her strategies, analytics, alerts, notes and initiated trades to a certain point of time in the simulation, then create a user waypoint
Cutler [0068] The data streams, therefore, may include trading activity, bids, asks and orders....relating to the one or more financial markets and/or financial exchanges and the securities traded thereon including, but not limited to, Level I, Level II and Level III information. The market replicator 52 may combine and intermix such data into a unitary market data stream, which along with any user settings, notes, layouts, user waypoints and freeze points, etc, then may be recorded onto a storage medium.
Cutler [0042] he user may “re-run” the simulation using different trades, and may attempt to identify market factors or peculiarities that occurred during the simulation that affected the outcomes.
Cutler [0095]  under the various playback scenarios, a user may explore Level I and/or Level II information regarding one or more securities, as well as generate and explore analytics information derived by the ACSP from the Level I and/or Level II information for such one or more securities.
Cutler [0070] to simulate the financial market, the incoming data streams are intended to be intermixed while maintaining the time order of the data, recorded, and played back …. differentiate between the market simulation and real time market activity.
Cutler  [0041] To know if a trading strategy is worthwhile, it is then necessary to estimate the slippage and deduct it from hypothetical simulated profit and losses. This is done by comparing a simulated trade order against the Level II market maker bid/ask data.
Examiner notes Level I, Level II and Level III data include various price and quantity levels; user/market waypoints represent the  "delta feed" between the user's simulated actions and the actual market; slippage is a measure of  "liquidity reduction" )
	receiving by the first trading device from the replay system the simulation delta feed;
(Cutler [0048] record his or her strategies, analytics, alerts, notes and initiated trades to a certain point of time in the simulation, then create a user waypoint)
	applying by the first trading device the simulation delta feed to the market data feed to generate simulated market data by increasing the quantity available for a particular price level of the plurality of price levels for 
(Cutler [0128] Market waypoints are recorded automatically, but the user can also create additional data snapshots, called User Waypoints, which are also stored within the recording. 
Cutler [0124] a market waypoint block may contain a last trade price and size for each security on an exchange. To update the trade price, the market streaming blocks may contain a trade price change value and a trade volume change for each trade up to the next market waypoint block and a time of each trade (or an indication of the length of time between each successive trade). The trade price change value may be the difference between each successive trade (decreases being a negative number and increases being a positive number).)
	  receiving by the replay system a first simulated trade order from the first trading device for the tradeable object, wherein the first simulated trade order includes a price and a quantity;
(Cutler [Abstract] a user may input simulated trades of securities to test a trading strategy. 
Cutler [0041]  a user, for example, may input simulated trades of securities to test a trading strategy....a trader may use the best market maker bid/ask prices, and the quoted volumes, to be the trade fill.)
	determining by the replay system an impact of the first simulated trade order on the market data feed and the simulation delta feed to simulate execution of the first simulated trade order by adjusting, based on the price and the quantity of the simulated trade order, at least one of (i) a simulated order quantity available at a price level associated with the first simulated trade order and (ii) a liquidity reduction value at a price level associated with the first simulated trade order;
(Cutler [0041] To know if a trading strategy is worthwhile, it is then necessary to estimate the slippage and deduct it from hypothetical simulated profit and losses. This is done by comparing a simulated trade order against the Level II market maker bid/ask data.
Cutler [0091] The user may then adjust the trading strategy as warranted. A user may then test the amended strategy against the same portion of the data stream, and/or test the strategy against additional or different data (e.g., market data from a different trading session).
Cutler [0041]  a user, for example, may input simulated trades of securities to test a trading strategy....a trader may use the best market maker bid/ask prices, and the quoted volumes, to be the trade fill.)
	generating by the replay system an update for the simulation delta feed to reflect the impact of the first simulated trade order based on the adjusted at least one of (i) the simulated order quantity available and (ii) the liquidity reduction value;
(Cutler [0041]  a user, for example, may input simulated trades of securities to test a trading strategy....a trader may use the best market maker bid/ask prices, and the quoted volumes, to be the trade fill. 
Cutler [0012] A specific analytic data point might be the average of the last five (5) trades of shares of Microsoft at 12:37:40 PM on Sep. 18, 2009. To compute this data point from a table of trades involves identifying the trades and summing the last 5 trade prices.....To determine this same average a moment later, after a new trade has occurred, one may subtract the oldest trade from the sum, add the new trade to the sum, and divide by the sum by 5. Such a method of obtaining new information, and updating an analytic, possibly using its previous value, and possibly using intermediate variables, is known in the art as an update formulae or update algorithm
Cutler  [0007] change his bids and offers and size on the stocks in which he makes a market or places an order.
Cutler [0028]  This may involve increasing or decreasing their position size.
Cutler [0041]  it is then necessary to estimate the slippage and deduct it from hypothetical simulated profit and losses. This is done by comparing a simulated trade order against the Level II market maker bid/ask data.
Examiner notes  slippage is a measure of  "liquidity reduction" )
	and providing by the replay system the update for the simulation delta feed to the first trading device.
(Cutler [0079] The network system 70 may comprise at least one client device 7...The network system 70 may further include a server or servers 74 that communicate with the participating client devices)
Regarding Claim 12, 
Cutler teaches,
  wherein the received market data feed is received from an electronic exchange.
(Cutler [0004]  Traditionally, traders have tracked information derived from the “floor” of exchanges such as the New York Stock Exchange (NYSE) and American Stock Exchange (ASE), electronic exchanges such as the National Association of Securities Dealers (NASDAQ), futures exchanges such as the Chicago Mercantile Exchange, ...Each exchange makes available certain data to the public,...this data may include the reporting of trades, trade times, trade volumes, bids, asks, bid volumes, ask volumes, and various other transactional information or pre-transactional information, in the form of “Level I”, “Level II” and “Level III” information.)
Regarding Claim 13, 
Cutler teaches,
    wherein the received market data feed is received from a stored data source.
(Cutler [0216]  the market data manager may cause the broad-based information for markets and exchanges to be stored in network server databases. Typically, such storage is performed at the data feed level.)
Regarding Claim 14, 
Cutler teaches,
    wherein the received market data feed is a recorded market data feed.
(Cutler [0216] Market data may be separately recorded and saved in files delineated by data feed subscription.)
Regarding Claim 15, 
Cutler teaches,
providing by the replay system the market data feed to a second trading device, wherein the second trading device is participating in simulated trading of the tradeable object in the same simulation environment as the first trading device; providing by the replay system the simulation delta feed to 
(Cutler [0024]  a financial market replicator and simulator (FMSR) that assists traders to research, develop and test strategies for trading in financial markets, and...the replication and simulation of one or more real time financial markets.
Cutler [0079] The network system 70 may comprise at least one client device 7...The network system 70 may further include a server or servers 74 that communicate with the participating client devices 
[0015] Being able to capture these trading sessions may be of enormous benefit to a trader. Once captured, this user experience information can be edited, recorded, and shared.)
Regarding Claim 16, 
Cutler teaches,
wherein the first simulated trade order is a command to place an order to buy or sell the tradeable object.
(Cutler  [0208]  a menu item made available by pressing the CMD button 
Cutler [Abstract] a user may input simulated trades of securities to test a trading strategy. 
Cutler [0041]  a user, for example, may input simulated trades of securities to test a trading strategy. Because the best available price to buy (the bid) and to sell (the ask) always differ, ....a trader may use the best market maker bid/ask prices, and the quoted volumes, to be the trade fill. 
Cutler [0004]  traders buy and sell securities)
Regarding Claim 17, 
Cutler teaches,
wherein the first simulated trade order is a command to modify a simulated trade order already represented in the simulation order information.
(Cutler [0211]  The user may select options from the CMD button 89 a menu that allows such insertions during simulation playback. Other options available to the user may include, but are not limited to, editing functions
Cutler [0213] The user can add, change or delete any previously recorded user metadata. 
Cutler  [0155]  Such errors may include ...correcting trades because of an error in time, price or volume information, canceling trades because they never took place, and others.)
  Regarding Claim 18, 
Cutler teaches,
    wherein the first simulated trade order is a command to cancel a simulated trade order already represented in the simulation order information.
(Cutler [0155] Such errors may include ....canceling trades because they never took place, and others.)
  Regarding Claim 19, 
Cutler teaches,
      receiving by the replay system   a second simulated trade order for the tradeable object.
(Cutler [0044] multiple users so that each user can test strategies 
Cutler [0079]  stored trade simulation data, and related information may be distributed to multiple user devices...various sets of both real and simulated trade data, also may be downloaded or distributed to multiple users 
Cutler [0012]  A specific analytic data point might be the average of the last five (5) trades of shares of Microsoft)
  Regarding Claim 20, 
Cutler teaches,
      wherein the second simulated trade order is from the first trading device.
(Cutler [0079] at least one client device 
Cutler  [0153]  the user may execute simulated trades
Cutler [0213] The user can add, change or delete any previously recorded user metadata. 
Cutler [0079]  various sets of both real and simulated trade data, also may be downloaded or distributed to multiple users 
Cutler [0012]  A specific analytic data point might be the average of the last five (5) trades of shares of Microsoft)
  Regarding Claim 21, 
Cutler teaches,
        wherein the second simulated trade order is from a second trading device.
(Cutler [0044] multiple users so that each user can test strategies 
Cutler [0079]  stored trade simulation data, and related information may be distributed to multiple user devices...various sets of both real and simulated trade data, also may be downloaded or distributed to multiple users 
Cutler [0012]  A specific analytic data point might be the average of the last five (5) trades of shares of Microsoft)
  Regarding Claim 22, 
Cutler teaches,
          receiving by the replay system an update in the market data feed, wherein the update includes a new quantity available at a first price level for the tradeable object that is less than the previous quantity available for the 
(Cutler [0041] it is then necessary to estimate the slippage and deduct it from hypothetical simulated profit and losses. This is done by comparing a simulated trade order against the Level II market maker bid/ask data....This is done by comparing a simulated trade order against the Level II market maker bid/ask data. ...a trader may use the best market maker bid/ask prices, and the quoted volumes, to be the trade fill. If the quoted volume is inadequate, additional market maker quotes are available to be included 
Cutler [0012]  To determine this same average a moment later, after a new trade has occurred, one may subtract the oldest trade from the sum, add the new trade to the sum, and divide by the sum by 5. Such a method of obtaining new information, and updating an analytic, possibly using its previous value, and possibly using intermediate variables, is known in the art as an update formulae or update algorithm
Cutler [0041]  it is then necessary to estimate the slippage and deduct it from hypothetical simulated profit and losses. This is done by comparing a simulated trade order against the Level II market maker bid/ask data.)

Response to Remarks
Applicant's arguments filed on December 2, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the Applicant respectfully submits that the claims explicitly recites a mechanism and method that results in a saved bandwidth as explained in detail in the prior Office Action. In fact, the entire justification for implementing the claimed simulation delta feed is the efficiency and bandwidth savings realized throughout an electronic trading system."
Examiner responds:
Current Examiner agrees with prior examiner that "the actual plain meaning of the recitations in the claims does not indicate reduction in bandwidth without forcing the reader to make undo inference." The overt purpose of the invention is determining and reconciling the effects of simulated trading activity on the actual market. No mention of bandwidth, quantitatively or qualitatively, exists in the claims. 
Moreover, any supposed bandwidth reduction arises from  insignificant extra-solution activity to the judicial exception of data gathering. While transmitting and collecting data may not be an abstract idea, it is post solution activity. The courts have recognized the following computer functions as well‐understood, routine, and 
 Receiving or transmitting data over a network, e.g., using the Internet to gather data,    OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)  
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);  
  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  
The Applicant states:
“In other words, the improvement to technology is the temporary restraints on execution of trades which, in turn, results in a specific technological improvement over prior derivatives trading systems….. the Office Action page 3 alleges that the claims are directed to fundamental economic practices or principles, which describe subject matter relating to the economy and commerce and are considered to be a certain method of organizing human activity. This characterization steadfastly ignores that the subject matter of the present application and recited by the pending claims is directed to specific features and functionality of an electronic trading system… the recited replay system to generate a simulation delta is not directed "
Examiner responds:
Applicant’s invention may plausibly solve a business or finance problem; however, it does not solve a technology problem. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).
The computer components of the Applicant’s invention are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0037] the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, …. an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, and/or combinations thereof. [0026] it is contemplated that any or all of the hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). 
Moreover, the Specification states, [0003] “Any mechanism to provide a review of trading activity may rely on static reports and manual setup.” It is noted “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  

Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (“INVESTMENT CHART-BASED INTERACTIVE TRADE SIMULATION TRAINING AND GAME SYSTEM”, U.S. Publication Number:  20080027880 A1) proposes interactive trade simulation and game system is provided. The system uses a computer or other computing device, real historical data, and a computer program to dynamically recreate the investment charts of any moment back to any date in the history, as long as the historical data exists. It interacts with players to dynamically recreate the real market environment in the history, and allows them to make investment decisions as though the market were today's market. The system can simulate any market, such as stock, bond, currency, and commodity markets, and any investment vehicle, such as options and futures.
Mintz (“SYSTEM AND METHOD FOR SIMULATING AN ELECTRONIC TRADING ENVIRONMENT
Coval (“SCHEMES FOR SIMULATING A FINANCIAL MARKET”, U.S. Publication Number: 20040254876 A1) envisions a system for simulating a financial market that can comprise simulated market data and non-simulated market data associated with at least one tradable security. A trade request can be based on applying at least one rule to the non-simulated market data and the simulated market data associated with the selected tradable security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
 
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697